Citation Nr: 0528555	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  02-15 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for foot disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
January 1991 and from November 1991 to February 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  

The Board notes that the veteran was scheduled for a June 
2004 hearing before a Veterans Law Judge at the RO.  However, 
she failed to report for her Travel Board hearing and, as 
such, the veteran's request for a hearing is considered 
withdrawn.  38 C.F.R. § 20.704(d) (2004).

The Board observes that the December 2001 rating decision 
also denied entitlement to individual unemployability.  The 
veteran submitted a notice of disagreement with such denial 
in March 2002 and a statement of the case was issued in 
August 2001.  She perfected her appeal in October 2002 by 
submitting a substantive appeal (VA Form 9).  In a January 
2003 rating decision, entitlement to individual 
unemployability was granted, effective March 22, 2002.  Such 
is a full grant of the benefit sought on appeal and, 
therefore, the issue of entitlement to individual 
unemployability is not currently before the Board.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  There is clear and unmistakable evidence that asthma pre-
existed the veteran's entrance into her first and second 
periods of active duty, and there is clear and unmistakable 
evidence that the asthma did not increase in severity in 
service.

3.  The veteran is not entitled to the presumption of 
soundness regarding foot disabilities and such pre-existed 
her entrance into her first and second periods of active 
duty.

4.  Theveteran's  foot disability did not increase in 
severity during the veteran's first or second period of 
active service.  


CONCLUSIONS OF LAW

1. Asthma clearly and unmistakably pre-existed the veteran's 
entry into her first and second period of active duty 
military service, and the presumption of soundness is 
rebutted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(b) (2004).

2.  The veteran is not entitled to the presumption of 
soundness regarding foot problems.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(b) (2004).

3.  Asthma was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004). 

4.  A foot disability was not incurred in or aggravated by 
the veteran's active duty military service.  38 U.S.C.A. 
§§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  The veteran filed her 
original claim for service connection in January 2000 and the 
RO's initial unfavorable decision was issued in March 2000, 
prior to the enactment of the VCAA.  In Pelegrini II, the 
Court clarified that where notice was not mandated at the 
time of the initial RO decision it was not error to provide 
remedial notice after such initial decision.  See id. at 120-
123.  The Court set out that the claimant need only be 
provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  See 
Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 (2004) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  In this case, after 
VCAA notice was provided in August 2001 and September 2001, 
the veteran's service connection claims were readjudicated in 
a December 2001 rating decision and a statement of the case 
and supplemental statement of the case were provided to the 
veteran in August 2002 and September 2003, respectively.  As 
such, she had the opportunity to respond to the RO's remedial 
VCAA notice prior to the appeal reaching the Board.

To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The August 2001 and September 2001 
letters sent to the veteran advised her that to establish 
entitlement to service connection, the evidence must show a 
current disability and a medical nexus between such and the 
veteran's military service.  

Second, the claimant must be informed of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R.§ 3.159(b)(1) (2004).  The letters 
informed the veteran that VA would make reasonable efforts to 
help her obtain evidence necessary to support her claims, 
such as medical records, employment records, and records from 
other Federal agencies.  The veteran was also notified that 
VA would obtain her service medical records and any VA 
medical records. 

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The letters informed the veteran that she should 
provide identifying information for any private record 
holder, to include the name, address, time frame of such 
records, and the condition for which she was treated, in the 
case of medical records.  She was also informed that, if she 
completed, signed, and returned VA Form 21-4142, 
Authorization and Consent to Release Information to VA, VA 
would attempt to obtain her private medical records.  

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
never sent a letter specifically requesting that she provide 
any evidence in her possession that pertained to her claims 
(as required by 38 C.F.R. § 3.159 (b)).  Even so, the Board 
finds that the veteran is not prejudiced by such failure as 
she was provided with the August 2001 and September 2001 
letters, the December 2001 rating decision, the August 2002 
statement of the case, and the September 2003 supplemental 
statement of the case advising her of the evidence necessary 
to substantiate her claims.  

In short, the veteran has been informed of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The veteran has been informed of the information and 
evidence needed to substantiate her claims, and she has been 
made aware of how VA would assist her in obtaining evidence 
and information.  The veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  The veteran was also afforded a VA examination in 
July 2003, with a clarification opinion rendered in August 
2003, for the purpose of adjudicating her pending claims.  
Therefore, for the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claims.

Background

The veteran served on active duty from September 1990 to 
January 1991 and from November 1991 to February 1994 in the 
United States Army.

The veteran's service medical records reflect that, upon 
entrance into service in September 1990, she reported having 
asthma.  She also denied foot trouble.  Upon clinical 
evaluation, the veteran's lungs and chest were normal; 
however, it was noted that she had mild pes planus with mild 
hallux valgus, which were asymptomatic at the time of 
entrance.  In October 1990, the veteran received emergency 
treatment for complaints of shortness of breath while on a 
road march.  At the time she was seen for treatment, she felt 
fine.  Physical examination revealed non-labored breathing 
and her lungs were clear to auscultation.  A November 1990 
record reflects the veteran had bunions and pain in her 
bilateral arches for the prior month.  There was no history 
of trauma, but it was noted that the veteran had been 
marching.  The assessment was hallux valgus, bilateral feet.  
A follow up record showed that the veteran had painful 
bunions on her feet that hurt with standing or walking.  The 
assessment was hallux valgus.  A December 1990 record 
reflects that the veteran complained of asthma as she was 
short of breath on a forced march.  The veteran was also seen 
in the allergy clinic in December 1990 because she was air 
hungry with running.  It was noted that she had a history of 
asthma without medication and had not had normal training due 
to her feet profile.  Her last hospitalization was in 1979.  
The provisional diagnosis was "? exercise induced asthma."  
A pulmonary function test was performed.  The assessment was 
asthma, existed prior to service.  

A January 1991 Entrance Physical Standards Board Proceedings 
form notes that the veteran's asthma existed prior to 
service.  It was recorded that she had asthma with frequent 
hospitalizations since infancy and her last hospitalization 
was at age 10.  Subsequently, she had doctor visits and used 
Quibron throughout her teenage years.  Subjective findings 
included severe shortness of breath and chest tightness with 
running.  The veteran could not pass the physical training 
test run.  The veteran was diagnosed with asthma and it was 
recommended that she be separated from the U.S. Army for 
failure to meet medical procurement standards.  The Entrance 
Physical Standards Board found that the veteran's asthma pre-
existed her military service, but was not aggravated by such 
service.  In January 1991, the veteran was given a Prevental 
inhaler.  

An August 1991 prescreening shows that the veteran was 
asthmatic.  At her August 1991 reenlistment examination, the 
veteran reported having asthma.  Upon clinical evaluation, 
the veteran's lungs and chest were normal; however, it was 
noted that she had mild pes planus that was asymptomatic at 
the time of reenlistment.  An October 1993 record shows that 
the veteran had been referred for a profile for the gas 
chamber.  It was recorded that she had a history of 
intermittent asthma attacks and had asthma as a child.  Such 
record also noted that the veteran's asthma was not acute.  
The veteran was returned to duty without indication.  There 
is no record of a separation examination.

At a July 1994 VA examination, conducted for purposes 
unrelated to the current appeal, the veteran was diagnosed 
with a  history of induced asthma, not active at the present 
time, on Proventil inhaler, on running.  

A statement from the veteran's private physician reflects 
that the veteran had been treated for asthma from May 1999 to 
July 1999.  A September 1999 record shows that the veteran 
complained of wheezing and shortness of breath as a result of 
her asthma.  The diagnosis included acute asthma.  It was 
noted that due to her asthma, the veteran was unable to work 
for approximately a week.  In October 1999, the veteran was 
seen for follow up on her asthma.  She was doing much better, 
her chest was clear, and she was sleeping better.  The 
veteran was advised to continue with her medication.

November 2001 and March 2002 VA treatment records show a 
diagnosis of asthma.  In February 2002, the veteran 
complained of generalized foot pain.  She was diagnosed with 
bilateral plantar fascitis and bilateral hallux abducto 
valgus.  A March 2002 record shows that the veteran was seen 
for follow up of her plantar fascitis and bunion pain on both 
feet.  The assessment was bilateral plantar fascitis.  Also 
in March 2002, the veteran was seen for bunion symptoms of 
the right foot.  The assessment was hallux abducto-valgus of 
the right foot.  

In July 2003, the veteran was afforded a VA examination and 
the examiner indicated in the report that the claims file was 
reviewed.  It was recorded that the veteran entered the Army 
in September 1990 and was discharged in January 1991 because 
of untreated asthma.  The examiner observed that the service 
medical record recommending separation from service noted 
that the veteran had a history of asthma since infancy and 
frequent hospitalizations.  She subsequently had doctor 
visits for asthma.  The veteran's pulmonary function tests at 
that time revealed obstructive disease with no improvement 
after albuterol and she was separated from service.  The 
veteran was subsequently accepted back into the Army in 1991 
after starting on asthma medication and was discharged in 
1994, having been on asthma medication during her military 
service.  The veteran stated that during her military career, 
she had limitations in physical activity because of asthma 
attacks and provocation of shortness of breath on effort, 
despite the fact that she was continually on albuterol 
inhalations.  In 1999, the veteran's asthma became more 
severe and she had several Emergency Room visits.  She was 
placed on prednisone at that time and has been on varying 
doses of prednisone ever since.  Currently, the veteran was 
on 20 mg of prednisone and stated that she had shortness of 
breath and wheezing during inclement weather and after 
walking a block.  

The veteran had surgery on her right foot in February 2003 to 
repair a bunion, an injured tendon, and a bone spur.  She 
dated the onset of bilateral foot pain to 1990 after she 
entered service.  The veteran was told that she had flat feet 
and bunions and she related such to marching.  It was treated 
with tennis shoes and arch supports, which helped some.  The 
veteran was also given a permanent profile.

Upon physical examination, the veteran had a regular 
respiratory rate of 16.  There was no apparent coughing, 
wheezing, or shortness of breath during examination.  
Examination of her lungs was unremarkable.  There were no 
wheezes or rhonchi.  Examination of the veteran's feet 
revealed that she walked with a marked limp, favoring her 
right lower extremity and used a cane for support.  She was 
unable to stand and bear weight on either foot.  There was a 
vertical 4-inch, well healed surgical scar over the right 
first metatarsophalangeal joint.  The veteran wore a special 
shoe on her right foot.  Both feet were tender to palpation 
from the toes to the heels.  However, there was no swelling 
or other deformity.  There were no bunions or calluses noted.

The examiner diagnosed bronchial asthma since infancy, as 
noted in the records.  The veteran did not want to have 
physical fitness tests.  The examiner opined that it was less 
than likely that military service aggravated her asthma.  Pes 
planus and foot condition was also diagnosed.  The examiner 
opined that, although there was some discrepancy between the 
extent of the veteran's complaints and the objective physical 
findings, it was more likely than not that her foot problem 
was aggravated by military service.  

In August 2003, the VA examiner offered a clarifying opinion 
after reviewing the veteran's claims file, to include her 
service medical records.  The examiner specifically noted the 
November 1990 record reflecting a diagnosis of hallux valgus, 
bilateral feet.  The examiner then stated that such was the 
only mention of foot problems in the records.  Currently, the 
veteran had tenderness of both feet for reasons that were not 
clear.  The examiner then opined that it was less than likely 
that the veteran's current foot problems were due to the 
service condition as noted in the November 1990 record.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 
3.304(b) (2004).

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  

In deciding a claim based on aggravation, after having 
determined the presence of a pre-existing condition, the 
Board must first determine whether there has been any 
measured worsening of the disability during service and then 
whether this constitutes an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  A pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306 (2004).  

Temporary or intermittent flare-ups of the pre-existing 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition, as contrasted to 
symptoms, has worsened. Crowe v. Brown, 7 Vet. App. 238, 247-
48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  
Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently -- is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).

As an initial matter, the Board notes that the veteran does 
not allege, nor does the record reflect, that she is entitled 
to service connection for asthma or foot problems on a direct 
basis.  Rather, the veteran contends that she had asthma and 
foot problems prior to her entry into military service.  She 
alleges that, as a result of military service, to 
specifically include running and marching, her asthma and 
foot problems were aggravated.  Therefore, the veteran claims 
service connection is warranted for such disabilities.  

The Board observes that the veteran had two periods of active 
duty, namely from September 1990 to January 1991 and from 
November 1991 to February 1994.  As such, the Board will 
address in each section whether the veteran's claimed 
disabilities pre-existed each period of service and whether 
such were aggravated during each period of service.

A.	Asthma

Although the veteran clearly has a current diagnosis of 
asthma, the Board finds that the evidence in this case does 
not support her assertion that her current asthma is related 
to either her first or second period of active military 
service.  

With regard to her first period of service, the presumption 
of soundness applies because asthma was not recorded on the 
veteran's entrance physical examination.  However, the Board 
finds that the veteran had asthma prior to entering service 
in September 1990.  In this regard, the Board notes that, at 
the time of her entrance examination, the veteran self-
reported having asthma and, in December 1990, related a 
history of asthma.  Moreover, in January 1991, the Entrance 
Physical Standards Board found that the veteran had asthma 
with frequent hospitalizations since infancy and used 
medication throughout her teenage years.  As a result, the 
Entrance Physical Standards Board determined that the 
veteran's asthma pre-existed her military service.  
Therefore, the Board finds such evidence to indicate that the 
veteran's asthma clearly and unmistakably existed prior to 
her first period of service.

However, with respect to rebutting the presumption of 
soundness, as noted above, the Board's inquiry does not end 
with a determination that the veteran's claimed asthma 
clearly and unmistakably pre-existed service.  The Board must 
also determine whether the veteran's pre-existing asthma was 
aggravated during service.  The Board notes that the veteran 
was seen in October 1990 and December 1990 with complaints of 
shortness of breath during marches and in December 1990, she 
was given a provisional diagnosis of "? exercise induced 
asthma."  However, there is no evidence of a lasting 
worsening of the condition.  See Routen; Verdon, supra.  In 
this regard, the January 1991 Entrance Physical Standards 
Board determined that the veteran's asthma was not aggravated 
by her service.  Moreover, following her discharge in January 
1991, the veteran reenlisted in November 1991 and was found 
to be fit for duty, to include a normal clinical evaluation 
of her lungs and chest.  Also, after reviewing the veteran's 
service medical records, the July 2003 VA examiner opined 
that it was less than likely that military service aggravated 
her asthma.  Therefore, the Board finds that there is clear 
and unmistakable evidence establishing that the veteran's 
pre-existing asthma did not permanently increase in severity 
during her first period of active service.  

Regarding the veteran's second period of active service, from 
November 1991 to February 1994, the Board again finds that 
the presumption of soundness applies because asthma was not 
recorded on the veteran's entrance physical examination.  
However, the Board finds that the veteran had asthma prior to 
entering service in November 1991 as such condition existed 
both before and during her first period of service, as 
discussed previously.  Additionally, the veteran self-
reported asthma at the time of her entrance examination and, 
in October 1993, stated that she had asthma as a child.  
Therefore, the Board finds such evidence to indicate that the 
veteran's asthma clearly and unmistakably existed prior to 
her second period of service.

Regarding whether the veteran's pre-existing asthma was 
aggravated during her second period of service, the Board 
observes that the veteran was seen in October 1993 in order 
to obtain a profile for the gas chamber.  Such record 
indicates that her asthma was not acute and she had a history 
of intermittent asthma attacks.  She was returned to duty 
without indication.  Moreover, in July 1994, within six 
months following her discharge from her second period of 
service, the veteran was afforded an unrelated VA examination 
where she was diagnosed with a history of running- induced 
asthma, not active at the present time.  Also, after 
reviewing the veteran's service medical records, the July 
2003 VA examiner opined that it was less than likely that 
military service aggravated her asthma.  Therefore, the Board 
finds that there is clear and unmistakable evidence 
establishing that the veteran's pre-existing asthma did not 
permanently increase in severity during her second period of 
active service.  

Therefore, the Board finds that the veteran's asthma was not 
aggravated by either her first or second period of service.  
38 U.S.C.A. 1153 (West 2002); 38 C.F.R. 3.306 (2004).  

Based on the foregoing, the Board finds the veteran's asthma 
clearly and unmistakably existed prior to both periods of 
service and that it was not aggravated by service; thus, the 
presumption of soundness is therefore rebutted.  38 U.S.C.A. 
§ 1111.  See also VAOPGCPREC 03-2003 (July 16, 2003).  The 
Board finds further, that a discussion of whether the 
presumption of aggravation has been rebutted in this case 
under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306(b) is unnecessary as the Board has found by clear and 
unmistakable evidence that the veteran's asthma was not 
aggravated by service in order to conclude that there was a 
pre-existing disorder.  VA's General Counsel found that such 
a finding would necessarily be sufficient to rebut the 
presumption of aggravation under 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306(b).  Id.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for asthma.  As such, that doctrine is not 
applicable in the instant appeal and her claim must be 
denied.  38 U.S.C.A. § 5107.

B.	Foot Problems

Although the veteran clearly has current diagnoses of pes 
planus and hallux valgus, the Board finds that the evidence 
in this case does not support her assertion that her current 
foot problems are related to either her first or second 
period of active military service.  

With regard to her first period of service, the presumption 
of soundness does not apply because, upon clinical evaluation 
at the veteran's September 1990 entrance examination, it was 
noted that she had mild pes planus with mild hallux valgus, 
which were asymptomatic.  As such, the veteran's foot 
problems pre-existed her entrance to her first period of 
military service.  

Therefore, the remaining inquiry is whether the presumption 
of aggravation has been rebutted under the provisions of 
38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  In this regard, 
the Board notes that that the veteran complained of bunions 
and pain in her bilateral arches in November 1990.  The 
assessment was hallux valgus, bilateral feet.  However, there 
were no further complaints regarding the veteran's feet 
during her first period of service and, upon entrance into 
her second period of service, in November 1991, clinical 
evaluation of her feet revealed asymptomatic mild pes planus.  
Moreover, while the July 2003 VA examiner initially opined 
that it was more likely than not that the veteran's foot 
problem was aggravated by military service, the examiner 
clarified the opinion in August 2003 following close 
inspection of the veteran's service medical records and found 
that it was less than likely that her current foot problems 
were due to her November 1990 complaints and treatment.  
Therefore, the Board finds that the veteran's pre-existing 
foot condition did not permanently increase in severity 
during her first period of active service.  

With regard to her second period of service, the presumption 
of soundness does not apply because, upon clinical evaluation 
at the veteran's November 1991 entrance examination, it was 
noted that she had mild pes planus, which was asymptomatic.  
As such, the veteran's foot problems pre-existed her entrance 
to her second period of military service.  

Therefore, the remaining inquiry is whether the presumption 
of aggravation has been rebutted under the provisions of 
38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  In this regard, 
the Board notes that the veteran's service medical records 
for her second period of service are negative for any 
complaints, treatment, or diagnoses referable to her feet.  
Moreover, she did not complain of foot pain until February 
2002, approximately eight years following discharge from the 
military.  As such, the Board finds that the veteran's pre-
existing foot condition did not permanently increase in 
severity during her second period of active service.  

Therefore, the Board finds that the veteran's foot problems 
were not aggravated by either her first or second period of 
service.  38 U.S.C.A. 1153 (West 2002); 38 C.F.R. 3.306 
(2004).  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for foot problems.  As such, that doctrine 
is not applicable in the instant appeal and her claim must be 
denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for asthma is denied.

Service connection for foot disability is denied.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


